Exhibit 10.28

ALEXION PHARMACEUTICALS, INC.

2004 INCENTIVE PLAN

STOCK OPTION AGREEMENT FOR PARTICIPANTS IN FRANCE

THIS AGREEMENT, made as of this              day of                     ,
             (the “Grant Date”), by and between Alexion Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and you (the “Optionee”) sets forth the
terms and conditions of an Award granted to the Optionee under the Alexion
Pharmaceuticals, Inc. 2004 Incentive Plan (the “U.S. Plan”) and the Rules of the
Alexion Pharmaceuticals, Inc. Amended and Restated 2004 Incentive Plan for
Awards Granted to Participants in France (the “French Plan”) (collectively, the
“Plan”).

W I T N E S S E T H:

Pursuant to the Plan, the Company desires to grant to the Optionee, and the
Optionee desires to accept, an option to purchase shares of the Company’s common
stock, $0.0001 par value (the “Common Stock”), upon the terms and conditions set
forth in this Agreement, the U.S. Plan and the French Plan. Capitalized terms
used but not defined herein shall have the meanings ascribed to such terms in
the Plan.

Options granted to Optionees in France are intended to be French-qualified
Options that qualify for the favorable income tax and social security regime in
France, as set forth in the French Plan. Certain events may affect the status of
the Options as French-qualified Options and the Award may be disqualified in the
future. The Company does not make any undertaking or representation to maintain
the qualified status of the French-qualified Options during the life of the
Option, and the Optionee will not be entitled to any compensation or other
amounts if the Options no longer qualify as French-qualified Options.

NOW, THEREFORE, the parties hereto agree as follows:

1. Grant. The Company hereby grants to the Optionee an option (the “Option”) to
purchase such number of shares of Common Stock, at the exercise price per share,
in each case, set forth in a letter dated as of the date hereof separately
delivered to Optionee together with this Agreement (the “Award Letter”).

2. Restrictions on Exercisability. Except as otherwise provided herein or in the
Plan, this Option shall become exercisable in accordance with the schedule shown
in the Award Letter based upon the Optionee’s continuous employment or other
service with the Company or its affiliates following the Grant Date. No Options
may be exercised hereunder unless the Optionee shall have remained in the
continuous employment or other service of the Company or an affiliate up to and
including the specified date shown in the Award Letter from the Grant Date.
Unless earlier terminated, this Option shall expire if and to the extent it is
not exercised on or prior to the nine and one-half year anniversary of the Grant
Date (the “Expiration Date”).



--------------------------------------------------------------------------------

3. Exercise and Payment. The Optionee may exercise this Option in whole or in
part in accordance with the schedule shown in the Award Letter by delivering to
the Company (a) a written notice of such exercise specifying the number of
shares of Common Stock that the Optionee has elected to acquire and (b) payment
in full of the exercise price, together with the amount, if any, deemed
necessary by the Company to enable it to satisfy any tax and social security
contributions withholding obligations with respect to the exercise. The Option
exercise price shall be payable in cash or bank or certified check or by such
methods in accordance with such procedures as may be authorized or permitted by
the Committee from time to time. Notwithstanding the foregoing or any provisions
of the U.S. Plan to the contrary, such methods shall not include tendering
(either by actual delivery or attestation) previously owned shares of Common
Stock, unless otherwise permitted by French law.

4. Withholding. Regardless of any action the Company and/or the Optionee’s
employer (the “Employer”) take with respect to any or all income tax (including
U.S. federal, state and local tax and/or non-U.S. tax), social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), the Optionee acknowledges that the ultimate liability for all
Tax-Related Items legally due by the Optionee is and remains the Optionee’s
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant, vesting or
exercise of the Options, the subsequent sale of any shares of Common Stock
acquired at exercise and the receipt of any dividends; and (ii) do not commit to
continue to structure the terms of the grant or any aspect of the Option to
reduce or eliminate the Optionee’s liability for Tax-Related Items.

Prior to the relevant taxable event, the Optionee shall pay or make arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related Items
withholding obligations of the Company and/or the Employer. In this regard, the
Optionee authorizes the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by the Optionee from any wages or other cash
compensation paid to the Optionee by the Company and/or the Employer, within
legal limits. Alternatively, or in addition, if permissible under local law, the
Optionee authorizes the Company and/or the Employer, at its discretion and
pursuant to such procedures as it may specify from time to time, to satisfy the
obligations with regard to all Tax-Related Items legally payable by the Optionee
by one or a combination of the following: (i) withholding otherwise deliverable
shares of Common Stock, provided that the Company only withholds the amount of
shares of Common Stock necessary to satisfy the minimum withholding amount;
(ii) arranging for the sale of shares of Common Stock otherwise deliverable to
the Optionee (on the Optionee’s behalf and at the Optionee’s direction pursuant
to this authorization); or (iii) withholding from the proceeds of the sale of
shares of Common Stock acquired upon exercise of the Option. If the obligation
for Tax-Related Items is satisfied by withholding a number of shares of Common
Stock as described herein, the Optionee is deemed to have been issued the full
number of shares of Common Stock subject to the portion of the Option exercised,
notwithstanding that a number of the shares of Common Stock are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
the Option. The Optionee shall pay to the Company and/or the Employer any amount
of Tax-Related Items that the Company and/or the Employer may be required to
withhold as a result of the Optionee’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to deliver
to the Optionee any shares of Common Stock pursuant to the Option if the
Optionee fails to comply with the Optionee’s obligations in connection with the
Tax-Related Items as described in this section.



--------------------------------------------------------------------------------

5. Rights as Stockholder. No shares of Common Stock shall be sold or delivered
hereunder until full payment for such shares has been made. The Optionee shall
have no rights as a stockholder with respect to any shares of Common Stock
covered by this Option until such shares are issued to the Optionee. Except as
otherwise provided herein or in the Plan, no adjustment shall be made for
dividends or distributions of other rights for which the record date is prior to
the date such stock certificate is issued.

6. Nontransferability. The Option is not assignable or transferable except upon
the Optionee’s death to a Beneficiary. During an Optionee’s lifetime, this
Option may be exercised only by the Optionee.

7. Termination of Employment or other Service

(a) Death. If the Optionee’s employment or other service with the Company and
its affiliates terminates due to his or her death, then that portion of this
Option that is not exercisable on the date of death shall immediately terminate
and the portion that is exercisable on the date of death shall remain
exercisable by the Optionee’s designated beneficiary or legal representative, in
compliance with French civil rules on inheritance and any applicable rules,
until the six-month anniversary of the date of death and, to the extent not
exercised during such period, shall immediately terminate thereafter. The
six-month exercisability period will apply without regard to the Expiration Date
of the Option. Further, the Option will qualify for favorable French tax and
social security treatment without regard to the compulsory holding period set
forth by Section 163 bis C of the French Tax Code, as amended.

(b) Disability. If the Optionee’s employment or other service with the Company
and its affiliates terminates due to his or her Disability (as defined in the
French Plan), then: (i) that portion of this Option that is not exercisable on
the date of termination shall immediately terminate, and (ii) subject to
Section 7(c) below, that portion of this Option that is exercisable on the date
of termination shall remain exercisable, but only to the extent exercisable on
the date of termination, by the Optionee until the earlier of (x) the first
anniversary of the date of termination and (y) the Expiration Date and, to the
extent not exercised during such period, shall immediately terminate thereafter.
Notwithstanding the foregoing, if the Optionee’s employment or other service is
terminated by reason of his or her Disability and the Optionee dies within one
year of such termination of employment or other service, that portion of this
Option that is exercisable on the date of termination shall remain exercisable
by the Optionee’s designated beneficiary or legal representative until the
six-month anniversary of the later death of such disabled Optionee in accordance
with Section 7(a) above. Further, the Option will qualify for favorable French
tax and social security treatment without regard to the compulsory holding
period set forth by Section 163 bis C of the French Tax Code, as amended.

(c) Termination for Gross or Willful Misconduct as Defined Under French Labor
Rules or at a Time when Gross or Willful Misconduct as Defined Under French
Labor Rules Exists. If the Optionee’s employment or other service is terminated
by the Company or an affiliate for Gross or Willful Misconduct as Defined Under
French Labor Rules, which in the



--------------------------------------------------------------------------------

determination of the Committee justifies termination of this Option, or if, at
the time of the Optionee’s termination, grounds for a termination for such Gross
or Willful Misconduct as Defined Under French Labor Rules exist, then this
Option (whether or not then exercisable) shall immediately terminate and cease
to be exercisable.

(d) Other Termination. If the Optionee’s employment or other service with the
Company and its affiliates terminates for any reason not covered by Section 7(a)
or 7(b) above, then: (i) that portion of this Option that is not exercisable on
the date of termination shall immediately terminate, and (ii) subject to
Section 7(c) above, that portion of this Option that is exercisable on the date
of termination shall remain exercisable, but only to the extent exercisable on
the date of termination, by the Optionee until the earlier of (x) the ninetieth
day following the date of termination and (y) the Expiration Date and, to the
extent not exercised during such period, shall immediately terminate thereafter.

8. Cancellation of Option. Notwithstanding anything herein to the contrary, the
Committee may cancel, rescind, suspend, withhold or otherwise limit or restrict
this Option at any time if the Optionee is not in compliance with all material
applicable provisions of this Agreement or the Plan, or if the Optionee engages
in a Detrimental Activity. Upon exercise of the Option, if requested by the
Company the Optionee shall certify in a manner acceptable to the Company that he
or she is in compliance with the terms and conditions of this Agreement and the
Plan and has not engaged in any Detrimental Activity.

For purposes of this Agreement, “Detrimental Activity” shall mean any of the
following, unless authorized by the Company: (1) the rendering of services for
any organization or engaging directly or indirectly in any business which is or
becomes competitive with the Company or its affiliates, or which organization or
business, or the rendering of services to such organization or business, is or
becomes otherwise prejudicial to or in conflict with the interests of the
Company or its affiliates, (2) the disclosure to anyone outside the Company or
its affiliates, or the use in other than the Company’s or its affiliates’
business, without authorization from the Company, of any confidential
information or material relating to the business of the Company or its
affiliates, acquired by the Optionee either during or after employment or other
service with the Company or its affiliates, (3) the failure or refusal to
disclose promptly and to assign to the Company or its affiliates all right,
title and interest in any invention or idea, patentable or not, made or
conceived by the Optionee during employment by or other service with the Company
or its affiliates, relating in any manner to the actual or anticipated business,
research or development work of the Company or its affiliates or the failure or
refusal to do anything reasonably necessary to enable the Company or its
affiliates to secure a patent where appropriate in the United States and in
other countries insofar as any matter referred to in this clause (3) violates
any obligation of the Optionee to the Company or its affiliates, or (4) any
attempt directly or indirectly to induce any employee of the Company or its
affiliates to be employed or perform services elsewhere or any attempt directly
or indirectly to solicit the trade or business of any current or prospective
customer, supplier or partner of the Company or its affiliates.

9. Restrictions on Sale of Shares of Common Stock. Notwithstanding any
provisions in the U.S. Plan or this Agreement to the contrary, in the event the
Optionee vests in and exercises the Option prior to the fourth anniversary of
the Grant Date, after issuance of the shares of Common Stock to the Optionee
upon exercise of the Option, the Optionee will not be



--------------------------------------------------------------------------------

permitted to sell, transfer, pledge, hypothecate or assign the shares of Common
Stock until the fourth anniversary of the Grant Date or such other date as is
required to comply with the applicable holding period for French-qualified
Options set forth by Section 163 bis C of the French Tax Code, as amended. If
the holding period applicable to shares of Common Stock underlying the
French-qualified Options is not met, this Option may not receive favorable tax
and social security treatment under French law. This restriction does not apply
in the event of the Optionee’s death and Disability. In the event of Forced
Retirement, or dismissal as defined by Section 91 – ter of Exhibit II to the
French Tax Code, as amended, and as construed by the French Tax Circulars and
subject to fulfillment of selected conditions for French-qualified Options, this
restriction does not apply for Options that have been exercised at least three
months prior to the effective date of the Forced Retirement or at least three
months prior to the receipt of the notice of dismissal by the Optionee.

10. Specific Restriction for Managing Directors. Notwithstanding any provision
in this Agreement, if the Optionee is a managing director under French law
(“mandataires sociaux,” i.e., Président du Conseil d’Administration, Director
Général, Directeur Général Délégué, Gérant de Sociétés par actions), the
Optionee agrees to hold 20% of the shares of Common Stock issued upon exercise
of the Options until the Optionee ceases to serve as a managing director, as
long as it is a requirement for French-qualified Options to hold such amounts.
Until this holding period has been satisfied, any shares of Common Stock issued
to the Optionee must be held in a brokerage account designated by the Company at
its discretion and cannot be transferred out of such account without the
Company’s consent.

11. Securities Restrictions. This Option shall not be exercisable for such
period as may be required to comply with the Federal securities laws, state
“blue sky” laws, an applicable listing requirement of any applicable securities
exchange and any other law or regulation applicable to the exercise of this
Option, and the Company shall not be obligated to issue or deliver shares of
Common Stock hereunder if the issuance or delivery of such shares would
constitute a violation of any law or any regulation of any governmental
authority or applicable securities exchange.

12. No Employment or Other Service Rights. Nothing in this Agreement shall
confer upon the Optionee any right to continue in the employment or other
service of the Company or its affiliates, or in any way interfere with the right
of the Company or its affiliates to terminate the employment or other service of
the Optionee at any time.

13. Acknowledgment of Nature of Plan and Option. In accepting the Option, the
Optionee acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

(b) the Option is voluntary and occasional and does not create any contractual
or other right to receive future grants of Options, or benefits in lieu of
Options, even if Options have been granted repeatedly in the past;



--------------------------------------------------------------------------------

(c) all decisions with respect to future Options, if any, will be at the sole
discretion of the Company;

(d) the Optionee’s participation in the Plan is voluntary;

(e) the Option is an extraordinary item that does not constitute compensation
for services of any kind rendered to the Company or any affiliates, and which is
outside the scope of the employment contract, if any;

(f) the Option is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any affiliates;

(g) in the event that the Optionee is not an Employee of the Company or any
affiliates, the Option and the Optionee’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company or any affiliates;

(h) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with any certainty;

(i) if the Optionee exercises his or her Option and obtains shares of Common
Stock, the value of those shares of Common Stock acquired upon exercise may
increase or decrease in value, even below the exercise price;

(j) in consideration of the Option, no claim or entitlement to compensation or
damages shall arise from termination of the Option or from any diminution in
value of the Option or shares of Common Stock acquired upon exercise of the
Option resulting from termination of the Optionee’s service by the Company or
any affiliates (for any reason whatsoever and whether or not in breach of local
labor laws) and the Optionee irrevocably releases the Company and any affiliates
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing the Agreement, the Optionee shall be deemed irrevocably to have waived
the Optionee’s entitlement to pursue such claim;

(k) in the event of termination of the Optionee’s service (whether or not in
breach of local labor laws), the Optionee’s right to receive an Option and vest
in the Option under the Plan, if any, will terminate effective as of the date
that the Optionee is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Committee shall have the exclusive discretion to determine when the Optionee is
no longer actively employed for purposes of the Option;

(l) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Optionee’s participation in the
Plan or the Optionee’s acquisition or sale of the underlying shares of Common
Stock; and



--------------------------------------------------------------------------------

(m) the Optionee is hereby advised to consult with his or her personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

14. Data Privacy Notice and Consent. The Optionee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Optionee’s personal data as described in this Agreement and
any other Option grant materials by and among, as applicable, the Employer, the
Company and its affiliates for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan.

The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock granted, exercised, canceled,
vested, unvested or outstanding in the Optionee’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).

The Optionee understands that Data will be transferred to any third parties
assisting the Company with the implementation, administration and management of
the Plan. The Optionee understands the recipients of the Data may be located in
the Optionee’s country, in the United States or elsewhere, and that the data
recipients’ country may have different data privacy laws and protections than
the Optionee’s country. The Optionee understands that the Optionee may request a
list with the names and addresses of any potential recipients of the Data by
contacting the Optionee’s local human resources representative. The Optionee
authorizes the Company, the Employer and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Optionee’s participation in the Plan. The Optionee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Optionee’s participation in the Plan. The Optionee understands that
the Optionee may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Optionee’s local human resources representative. The Optionee
understands, however, that refusing or withdrawing the Optionee’s consent may
affect the Optionee’s ability to participate in the Plan. For more information
on the consequences of the Optionee’s refusal to consent or withdrawal of
consent, the Optionee understands that the Optionee may contact the Optionee’s
local human resources representative.

15. Disqualification of French-qualified Options. If the French-qualified
Options are otherwise modified or adjusted in a manner in keeping with the U.S.
Plan or as mandated as a matter of law and the modification or adjustment is
contrary to the terms and conditions of the French Plan or is contrary to French
rules, the Options may no longer qualify as French-qualified Options. If the
Options no longer qualify as French-qualified Options, the Committee may,
provided it is authorized to do so under the Plan, determine to lift, shorten or
terminate certain restrictions applicable to the exercise of the Options or the
sale of the shares of Common Stock which may have been imposed under the French
Plan and this Agreement.



--------------------------------------------------------------------------------

16. Language. If the Optionee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different from the English version, the English version
will control.

17. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option or future grants made under the Plan
by electronic means or request that the Optionee consent to participate in the
Plan by electronic means. The Optionee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.

18. Severability. In the event any one or more of the provisions of the
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
the remaining provisions of the Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
provision, which being valid, legal and enforceable, comes closest to the
intention of the parties underlying the invalid, illegal or unenforceable
provision.

19. Provisions of the Plan. The provisions of the Plan, the terms of which are
incorporated in this Agreement, shall govern if and to the extent that there are
inconsistencies between those provisions and the provisions hereof. The Optionee
acknowledges that he or she received a copy of the Plan prior to the execution
of this Agreement.

20. Governing Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to its
principles of conflicts of law.

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Option or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of Connecticut and agree that such litigation shall be conducted only in the
courts of New Haven County, Connecticut, or the federal courts for the United
States for the District of Connecticut, and no other courts, where this grant of
Options is made and/or to be performed.

21. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and, except as otherwise provided in
the Plan, may not be modified other than by written instrument executed by the
parties.

[INSERT THE NEXT TWO PARAGRAPHS ONLY IF THE AGREEMENT AND AWARD LETTER ARE NOT
TRANSLATED INTO FRENCH]

By clicking on the “I accept” button or by signing this document providing for
the terms and conditions of your grant, you confirm having read and understood
the documents relating to this grant (the Award Letter, the U.S. Plan as amended
by the French Plan and this Agreement) which were provided to you in the English
language. You accept the terms of those documents accordingly.



--------------------------------------------------------------------------------

En cliquant sur le bouton “J’accepte” ou en signant et renvoyant le présent
document décrivant les termes et conditions de votre attribution, vous confirmez
ainsi avoir lu et compris les documents relatifs à cette attribution (la Lettre
d’Attribution, le Plan U.S. tel qu’amendé par le Plan pour la France et ce
Contrat d’Attribution) qui vous ont été communiqués en langue anglaise. Vous en
acceptez les termes en connaissance de cause.

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

ALEXION PHARMACEUTICALS, INC. By:     Name:   Title:   PARTICIPANT       Name: